The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 38-48 of copending Application No. 16.637408.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to second Bandwidth parts, while the copending claims are directed to first.  Official .
 This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fakoorian et al (US 2017/0273026).
Consider claim:

1. Fakoorian teaches the power allocation method for a network device, comprising: 
configuring downlink power adjustment parameters for respective target Bandwidth Parts (BWPs) separately (BWPs correspond to Fakoorian’s NB resource elements which are portions of bandwidth as shown in figure 3, paragraphs 64, 65); and 
allocating transmission power with respect to downlink transmissions on a second BWP in accordance with one or more target downlink power adjustment parameters among the configured downlink power adjustment parameters (power adjustment corresponds to power management for multiple resource elements see figure 3, paragraphs 6,7, 62, 65), 
wherein the one or more target downlink power adjustment parameters correspond to the second target BWP (power adjustment corresponds to power management for multiple resource elements see figure 3, paragraphs 6, 7, 62, 65).
wherein the one or more target downlink power adjustment parameters comprises a ratio of Energy Per Resource Element (EPRE) of a first reference signal to EPRE of a downlink data signal (ratio of EPRE and RS (reference signal) EPRE see paragraphs 9, 73, 82).
 2. Fakoorian teaches the power allocation method according to claim 1, wherein prior to allocating the transmission power with respect to downlink transmission on the second target BWP in accordance with the one or more target downlink power adjustment parameters corresponding to the second target BWP, the power allocation method further comprises: transmitting the one or more target downlink power 
3.  Fakoorian teaches the power allocation method according to claim 1, wherein the one or more target downlink power adjustment parameters further comprise at least one of EPRE of an synchronization signal, and EPRE of a second reference signal (ratio of EPRE and RS (reference signal) EPRE, for multiple resources see figure 3, paragraphs 9, 73, 82).  
4. Fakoorian teaches the power allocation method according to claim 3, wherein the second reference signal is at least one of a Demodulation Reference Signal (DMRS), a Channel State Information-Reference Signal (CSI-RS), a Tracking Reference Signal (TRS), and a Phase Tracking Reference Signal (PTRS) (DMRS and CSI see paragraphs 53, 54).  

5.  Fakoorian teaches the reception method for a User Equipment UE comprising:
receiving downlink transmission on a second target Bandwidth Part BWP (BWPs correspond to Fakoorian’s resource elements which are portions of bandwidth as shown in figure 3, paragraphs 64, 65) in accordance with one or more target downlink power adjustment parameters among downlink power adjustment parameters configured by a network device, wherein the one or more target downlink power adjustment parameters correspond to the second target BWP (power adjustment corresponds to power management for multiple resource elements see figure 3, paragraphs 6,7, 62, 65),

wherein the one or more target downlink power adjustment parameters comprises a ratio of Energy Per Resource Element of a first reference signal to EPRE of a downlink data signal (ratio of EPRE and RS (reference signal) EPRE see paragraphs 9, 73, 82). 
6. Fakoorian teaches the reception method according to claim 5, wherein prior to receiving the downlink transmission on the second target BWP in accordance with the one or more target downlink power adjustment parameters corresponding to the second target BWP, the reception method further comprises: receiving the one or more target downlink power adjustment parameters corresponding to the second BWP from a network device (ratio of EPRE and RS (reference signal) EPRE, for multiple resources see figure 3, paragraphs 9, 73, 82).  
7. Fakoorian teaches the reception method according to claim 5, wherein the one or more target downlink power adjustment parameters comprise at least one of Energy Per Resource Element (EPRE) of an synchronization signal, EPRE of a reference signal, and a ratio of the EPRE of the reference signal to EPRE of a downlink data signal (ratio of EPRE and RS (reference signal) EPRE, for multiple resources see figure 3, paragraphs 9, 73, 82).  
8. Fakoorian teaches the reception method according to claim 7, wherein the reference signal is at least one of a Demodulation Reference Signal (DMRS), a Channel 


9. Fakoorian teaches the User Equipment (UE) (UEs see paragraph 8) comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program (computer embodiment comprising processor and memory storing instructions see paragraph 11) so as to implement a reception method for the UE, comprising: 
receiving downlink transmission on a second target Bandwidth Part (BWP) (BWPs correspond to Fakoorian’s resource elements which are portions of bandwidth as shown in figure 3, paragraphs 64, 65) in accordance with one or more target downlink power adjustment among downlink power adjustment parameters configured by a network device, wherein the one or more target downlink power adjustment parameters correspond to the second target BWP (ratio of EPRE and RS (reference signal) EPRE, for multiple resources see figure 3, paragraphs 9, 73, 82),
wherein the downlink power adjustment parameters are configured by the network device for respective BWPs separately (ratio of EPRE and RS (reference signal) EPRE, for multiple resources see figure 3, paragraphs 9, 73, 82); and 
wherein the one or more target downlink power adjustment parameters comprises a ratio of Energy Per Resource Element of a first reference signal to EPRE of 
 
10. Fakoorian teaches the UE according to claim 9, wherein prior to receiving the downlink transmission on the second target BWP in accordance with the one or more target downlink power adjustment parameters corresponding to the second target BWP, the reception method further comprises:  receiving the one or more target downlink power adjustment parameters corresponding to the second BWP from a network device (parameters signaled to UEs see paragraph 8).   
11. Fakoorian teaches the UE according to claim 9, wherein the one or more target downlink power adjustment parameters comprise at least one of Energy Per Resource Element (EPRE) of an synchronization signal, EPRE of a reference signal, and a ratio of the EPRE of the reference signal to EPRE of a downlink data signal (ratio of EPRE and RS (reference signal) EPRE see paragraphs 9, 73, 82).  
12. Fakoorian teaches the UE according to claim 11, wherein the reference signal is at least one of a Demodulation Reference Signal (DMRS), a Channel State Information-Reference Signal (CSI-RS), a Tracking Reference Signal (TRS), and a Phase Tracking Reference Signal (PTRS) (DMRS and CSI see paragraphs 53, 54).  

13. Fakoorian teaches the network device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor , wherein the processor is configured to execute the computer program so as to implement the 
14. Fakoorian teaches the network device according to claim 13, wherein prior to allocating the transmission power with respect to downlink transmission on the second target BWP in accordance with the one or more target downlink power adjustment parameters corresponding to the second target BWP, the power allocation method further comprises: transmitting the one or more target downlink power adjustment parameters corresponding to the second target BWP to a User Equipment (UE) (ratio of EPRE and RS (reference signal) EPRE, for multiple resources see figure 3, paragraphs 9, 73, 82).  
15. Fakoorian teaches the network device according to claim 13, wherein the one or more target downlink power adjustment parameters comprise at least one of Energy Per Resource Element (EPRE) of an synchronization signal, EPRE of a reference signal, and a ratio of the EPRE of the reference signal to EPRE of a downlink data signal (ratio of EPRE and RS (reference signal) EPRE see paragraphs 9, 73, 82).  
16. Fakoorian teaches the network device according to claim 15, wherein the reference signal is at least one of a Demodulation Reference Signal (DMRS), a Channel State Information- Reference Signal (CSI-RS), a Tracking Reference Signal (TRS), and a Phase Tracking Reference Signal (PTRS) (DMRS and CSI see paragraphs 53, 54).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian in view of Yi et al (US 2015/0304995).
Consider claim:

17. Fakoorian teaches the power allocation method according to claim 1, wherein the first reference signal is a Tracking Reference Signal (TRS) or a Phase Tracking Reference Signal (PTRS).  Yi teaches, in a system utilizing determination of ratios of EPRE criteria (YI paragraphs 185, 186), using a tracking reference signal TRS in order to improve system efficiency (Yi paragraph 77).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fakoorian to use a TRS in order to improve efficiency as taught by Yi. 
18. Fakoorian teaches the reception method according to claim 5, wherein the first reference signal is a Tracking Reference Signal (TRS) or a Phase Tracking Reference Signal (PTRS).   Yi teaches, in a system utilizing determination of ratios of EPRE criteria (YI paragraphs 185, 186), using a tracking reference signal TRS in order to improve system efficiency (Yi paragraph 77).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fakoorian to use a TRS in order to improve efficiency as taught by Yi.
19. Fakoorian teaches the UE according to claim 9, wherein the first reference signal is a Tracking Reference Signal (TRS) or a Phase Tracking Reference Signal (PTRS).   Yi teaches, in a system utilizing determination of ratios of EPRE criteria (YI paragraphs 185, 186), using a tracking reference signal TRS in order to improve system efficiency (Yi paragraph 77).  Therefore, it would have been obvious to one of ordinary 
20. Fakoorian teaches the network device according to claim 13, wherein the first reference signal is a Tracking Reference Signal (TRS) or a Phase Tracking Reference Signal (PTRS).  Yi teaches, in a system utilizing determination of ratios of EPRE criteria (YI paragraphs 185, 186), using a tracking reference signal TRS in order to improve system efficiency (Yi paragraph 77).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fakoorian to use a TRS in order to improve efficiency as taught by Yi.

Response to Amendment
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments regarding the double patenting rejection are persuasive, filing of a terminal disclaimer will be considered upon finding of allowable matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 10:30-7:00.

 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887